United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-2425
                         ___________________________

                              United States of America,

                         lllllllllllllllllllllPlaintiff - Appellee,

                                            v.

                                     Joseph L. Hill,

                       lllllllllllllllllllllDefendant - Appellant.
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                          Submitted: September 24, 2018
                             Filed: January 10, 2019
                                   [Published]
                                 ____________

Before COLLOTON, GRUENDER, and GRASZ, Circuit Judges.
                        ____________

PER CURIAM.

      Joseph Hill pleaded guilty to unlawful possession of ammunition as a
previously convicted felon, in violation of 18 U.S.C. § 922(g)(1). The district court1

      1
        The Honorable Beth Phillips, United States District Judge for the Western
District of Missouri.
determined that Hill qualified as an armed career criminal under the Armed Career
Criminal Act, 18 U.S.C. § 924(e)(1), because he had sustained three prior convictions
for “a serious drug offense” within the meaning of § 924(e)(2)(A)(ii). The court
therefore sentenced him to the statutory minimum term of fifteen years’
imprisonment. Hill argues on appeal that his prior convictions under Missouri law
do not qualify as serious drug offenses, so he is not an armed career criminal, and that
the maximum punishment for his offense is therefore only ten years’ imprisonment.
See id. § 924(a)(2).

       In concluding that Hill was an armed career criminal, the district court cited
four prior convictions under Missouri Revised Statutes § 195.211.1 (1989), which
criminalized the distribution, delivery, manufacture, or production of a controlled
substance. “Delivery” includes both the sale of a controlled substance and the “offer
therefor.” See Mo. Rev. Stat. §§ 195.010(8) and 195.010(36) (1997). Hill observes
that the definition of “serious drug offense” under § 924(e)(2)(A)(ii) requires an
offense under state law “involving manufacturing, distributing, or possessing with
intent to manufacture or distribute” a controlled substance. He argues that a state
crime involving merely an offer to sell drugs does not qualify.

       Hill’s argument is foreclosed by the reasoning of United States v. Bynum, 669
F.3d 880 (8th Cir. 2012). There, we held that a knowing offer to sell drugs in
Minnesota is a crime “involving” the distribution of drugs, because it is “related to
or connected with” drug distribution. Id. at 886 (quoting United States v. Vickers,
540 F.3d 356, 365 (5th Cir. 2008)). United States v. Wadena, 895 F.3d 1075 (8th Cir.
2018), reiterated that an offer to sell drugs is a serious drug offense under the Act.
Id. at 1077. For the same reasons, the district court properly counted Hill’s
convictions under a Missouri statute that forbade an offer to sell controlled
substances. With three prior convictions for a serious drug offense, Hill qualified as




                                          -2-
an armed career criminal and was subject to the mandatory minimum term of fifteen
years’ imprisonment.

      The judgment of the district court is affirmed.
                     ______________________________




                                       -3-